DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1-7 have been amended.  Claims 1-7 are pending and under examination.
	Regarding the list of references in the specification, the Examiner makes note of the amended specification to correct the references in [0004]; these references match those submitted with the first IDS dated 10 September 2020.  In addition, the reference in [0008] has been considered in light of the IDS submitted 23 February 2022.  Submission of the Krause reference is still outstanding.
Applicants arguments, see p. 6, filed 23 February 2022, with respect to the claim and specification objections have been fully considered and are persuasive.  The objections of 24 September 2021 have been withdrawn. 
Applicants arguments, see lower p. 7, filed 23 February 2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 24 September 2021 have been withdrawn.

Applicant's arguments filed 23 February 2022 with respect to the 103 rejections have been fully considered but are not persuasive.


	The Examiner responds that as set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The claimed chemical composition substantially overlaps with the ranges disclosed in US '685.  Therefore, a prima facie case of obviousness exists against the claims.  The claimed chemical composition substantially overlaps with the ranges disclosed in US '685.  Therefore, a prima facie case of obviousness exists against the claims.  Further, given that US '685 discloses amounts of N and Sb that overlaps the presently claimed alloy, including 0.05-0.12 wt% Sb and 0.008-0.013 wt% N, it therefore would have been obvious to one of ordinary skill in the art to use 0.05-0.12 wt% Sb and 0.008-0.013 wt% N, which is both disclosed by US '685 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

	Applicant argues (middle p. 9) "[r]egarding the patentability rejection of claim 7, Applicant proposes that gray cast irons may be known in the art to be used in engine blocks and cylinder heads.  However, using at least one of the elements Ni, Sn, V, Sb, and N up to 0.3% 
	The Examiner responds that as set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The claimed chemical composition substantially overlaps with the ranges disclosed in US '685.  Therefore, a prima facie case of obviousness exists against the claims.  Further, given that US '685 discloses amounts of N and Sb that overlaps the presently claimed alloy, including 0.05-0.12 wt% Sb and 0.008-0.013 wt% N, it therefore would have been obvious to one of ordinary skill in the art to use 0.05-0.12 wt% Sb and 0.008-0.013 wt% N, which is both disclosed by US '685 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 
Particularly, "Gray Iron - A Unique Engineering Material" (D.E. Krause; Iron Casting Research Institute, 1969) referenced in [0012] of the specification as filed has neither had a copy provided by Applicant nor is listed on the IDSs provided by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,083,685.
US '685 discloses a gray cast iron member that consists essentially of 2.2-2.8 weight % C, 2.3-3.5 weight % Si, 0.2-0.8 weight % Mn, up to 0.1 weight % P, up to 0.15 weight % S, 0.6-1.4 weight % Cu, up to 0.5% Mo, up to 0.3 weight % Cr, and the balance substantially Fe, Si/C being 0.95 or more, (Si/C)/Cu being up to 1.5; preferably, the inventive gray cast iron member further includes at least one of Ni, Sn, V, Sb and N each in an amount of up to 0.3 weight % (col. 1, lines 26-45.  This gray cast iron alloy substantially overlaps with the instantly disclosed gray cast iron alloy; see the comparative table below (all values in wt%).
Element
Claims 1-6
US '685
Overlap
Sb
0.05-0.12
<0.3
0.05-0.12
N
0.008-0.013
<0.3
0.008-0.013
Cr
0.05-0.25
<0.3
0.05-0.25
Cu
0.01-0.95
0.6-1.4
0.6-0.95
Sn
0.01-0.12
<0.3
0.01-0.12
Mo
0.03-0.30
<0.5
0.03-0.30


prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Thus, a prima facie case of obviousness exists against claims 1-6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,083,685 as applied to claims 1-6 above, and further in view of Ankamma in "Effect of Bismuth in Trace Level on the Properties of Gray Cast Iron" (2013).
	US '685 is silent as to their gray cast iron alloy being used to make an internal combustion engine head.
	However, Ankamma teaches that "[o]utstanding castability, good combination of mechanical and physical properties, low cost and simplicity in production made gray cast iron as an excellent founding material for many engineering components such as cylinder block, cylinder head, oil cooler cover, brake drum etc." (p. 1, left column, 1st sentence).  Thus, Ankamma teaches that gray cast iron is used to manufacture internal combustion engine cylinder heads.
	US '685 and Ankamma are in the same field of endeavor as they are both drawn to gray cast irons and making objects from gray cast irons.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the gray cast iron of US '685 to manufacture a cylinder head (i.e., an internal combustion engine head) as taught by Ankamma due to gray cast iron's combination of mechanical and physical properties, low cost, and simplicity in production.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        
CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1732